Citation Nr: 1108687	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-14 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a left hip disorder.  

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for migraine headaches.  

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for a left wrist disorder.  

4.  Entitlement to service connection for a cervical spine disorder.  

5.  Entitlement to service connection for a left shoulder disorder.  

6.  Entitlement to an increased rating for left knee patellofemoral syndrome, currently evaluated as 10 percent disabling.  

7.  Entitlement to an increased rating for lumbosacral strain, currently evaluated as 10 percent disabling.  

8.  Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and her mother


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  

In October 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

The issues of service connection for left hip, migraine headaches, left wrist, cervical spine, and left shoulder, increased rating for left knee patellofemoral syndrome, and lumbosacral strain, and TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a left hip disorder was denied by rating decision of March 1994.  The Veteran did not timely appeal the decision within one year of notice of the denial.  

2.  Evidence received subsequent to the March 1994 rating decision raises a reasonable possibility of substantiating the claim of service connection for a left hip disorder.  

3.  Service connection for migraine headaches was denied by rating decision of March 1994.  The Veteran did not timely appeal the decision within one year of notice of the denial.  

4.  Evidence received subsequent to the March 1994 rating decision raises a reasonable possibility of substantiating the claim of service connection for migraine headaches.   


CONCLUSIONS OF LAW

1.  The March 1994 RO decision which denied service connection for a left hip disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2010).  

2.  Evidence submitted subsequent to the March 1994 denial of service connection for a left hip disorder is new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2010).  

3.  The March 1994 RO decision which denied service connection for migraine headaches is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2010).  

4.  Evidence submitted subsequent to the March 1994 denial of service connection for migraine headaches is new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Board is reopening the claims for service connection for the Veteran's left hip and migraine headaches disorders.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When an appellant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

Left hip disorder and migraine headaches 

The Veteran's claims of left hip disorder and migraine headaches were denied in a March 1994 rating decision.  The available evidence showed no complaints, treatment, or diagnosis of a left hip condition.  Additionally, an August 1993 VA examination showed the left hip was normal.  Service treatment records also did not show chronicity of migraine headaches nor did the August 1993 VA examination diagnose that the Veteran had migraine headaches.  She did not appeal the March 1994 denial and the claims have since become final.  

The Veteran most recently filed to reopen the claims for service connection for a left hip disorder and migraine headaches.  An April 2008 rating decision continued to deny the claims.  The RO determined that the evidence presented to reopen the claims was not new and material to reopen the claims for service connection for a left hip disorder and migraine headaches.  The Veteran continued to argue that she had a left hip disorder and migraine headaches due to active service.  

Since the March 1994 rating decision, evidence has included duplicate service medical records, affidavits from friends, the Veteran's domestic partner, and family, VA and private treatment records, an opinion from the Veteran's primary care examiner, and testimony provided by the Veteran and her mother during a Travel Board hearing of October 2010.  

Significantly, there are numerous records showing that the Veteran receives ongoing care, to include physical therapy, for a hip disorder.  It is not clear, however, as to whether the Veteran has separate and distinct disability of the hip or whether her hip complaints are merely a symptom of her low back disability.  To that end, the Board observes that the record also now includes a December 2010 medical opinion from the Veteran's VA primary care provider that partially addresses this point.  She indicated, in pertinent part, that the Veteran's left hip pain was more likely than not related to her service-connected lumbosacral strain and left knee disability.  A specific disability/disorder was not identified.  

Nevertheless, this evidence, which is new, is also considered to be material as it relates to an unestablished fact, which is that the Veteran experiences an active problem with her left hip that is either caused or aggravated by her service-connected lumbosacral strain and left knee disability  This evidence raises a reasonable possibility of substantiating the claim for service connection for a left hip disorder, and to that extent, the claim is reopened.  Having reopened the claim, the Board finds this claim requires remand for further development.  

As for the Veteran's petition to reopen the claim for service connection for migraine headaches, the evidence includes recent VA medical treatment records showing that the Veteran has been diagnosed as having.  These records are new as they have not been of record previously.  They are also material, as they show diagnoses of migraine headaches, which were not shown on the VA examination of August 1993.  These VA treatment records also show chronicity and together, raise a reasonable possibility of substantiating the claim, and to that extent, the claim is reopened. 


ORDER

New and material evidence has been received and the Veteran's claim for service connection for service connection for a left hip disorder is reopened and to this extent the appeal is granted.

New and material evidence has been received and the Veteran's claim for service connection for service connection for migraine headaches is reopened and to this extent the appeal is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The Veteran's claims for service connection for a left hip disorder and migraine headaches, have been reopened.  These issues now are to be reviewed on a de novo basis.  

As for the Veteran's claim for service connection for a left hip disorder, her claim for this disorder was reopened because of an opinion that indicated that her left hip disorder was caused by her service-connected left knee and/or lumbosacral strain disorder.  As a result, the Board concludes that a VA examination and opinion must be obtained in this case to determine whether her left hip disorder is secondary to her service-connected left knee disability and/or her service-connected lumbosacral strain.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  She is presently advised that since her aforementioned claim was reopened on the theory that it is secondary to her service-connected disability, the provisions of applicable regulation, 38 C.F.R. § 3.310, amended in October 2006, now include the following language:

(b) Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service- connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service- connected disease or injury unless the baseline level of severity of the nonservice- connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

38 C.F.R. § 3.310(b).

That regulation permits service connection not only for disability caused by service- connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2009).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Veteran was not previously given the revised laws and regulations for secondary service connection.  She must be notified of such, prior to final adjudication of the claim.  

Additionally, the Veteran contends, in essence, that service connection is warranted for migraine headaches based upon service incurrence.  She maintains that she has had migraine headaches since service and continues to have them to this date.   A medical examination and opinion regarding any link between the Veteran's service and migraine headaches needs to be addressed prior to final resolution of the claim.  

The Veteran also has attempted to reopen the claim for service connection for a left wrist disorder and also claims service connection for a cervical spine disorder and a left shoulder disorder.  During the Veteran's Travel Board hearing, she testified that she was treated for these conditions by VA in California and Florida VA medical facilities.  She related that VA had been her sole care provider since her service discharge.  There are few VA records on file.  There is also no indication that the RO made any request for records.

VA has a duty to obtain all relevant VA and Governmental records prior to adjudication of a claim.  38 U.S.C.A § 5103A(c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered); see Beausoleil v. Brown, 8 Vet.App. 459, 464-465 (1996); Robinette v. Brown, 8 Vet.App. 69, 80 (1995); see also generally Stuckey v. West, 13 Vet. App. 163, 175 (1999), (observing in part that when it is alleged that there was specific evidence in existence that would have well grounded a claim under then applicable law, VA had a duty to inform the claimant of the importance of obtaining this evidence to "complete the application.").  These VA records from VA medical facilities in California and Florida should be obtained in connection with the Veteran's aforementioned claim.

The Veteran also has claims for increased rating for lumbosacral spine and left knee patellofemoral syndrome.  During her Travel Board hearing, she testified that she had not undergone a VA examination for these conditions since 2007 and that these conditions had worsened.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).  In this case, the Veteran needs to have additional examinations to determine the level of disability caused by these conditions.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran specifically filed a claim for TDIU in February 2008.  In March 2008, she withdrew her claim for TDIU, indicating that she was still employed.  However, she continued to pursue her claims for an increased rating.  Additionally, the Veteran indicated in a May 2009 statement to VA, that she could no longer lift and had to start walking with a cane for stability.  She also related that she had stopped working because she could not take medication for her pain and continue to work.  Based on this evidence, as well as the Veteran's assertions, the Board finds that the issue of TDIU has continued to be reasonably raised by the record and is, thus, properly before the Board by virtue of her increased-rating claims pursuant to Rice.

Accordingly, the case is REMANDED for the following action:

1.  VA outpatient treatment records from VA Medical Centers in California and Florida from 1993 to the present should be obtained and associated with the claims folder.  

2.  The AMC/RO should arrange for the Veteran to be scheduled for a VA examination to determine the nature and etiology of any currently diagnosed disability of the left hip.  All indicated studies should be performed.  After examination and review of the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that:

The Veteran's service-connected left knee patellofemoral syndrome and/or lumbosacral strain or chronic residuals related thereto, caused or aggravated a left hip disorder.  

If it is determined that aggravation beyond the natural progress of disorder exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service connected aggravation.

If no such relationship between the Veteran's left knee patellofemoral knee and/or the lumbosacral strain and the left hip disorder are found, the examiner should opine as to whether the Veteran's current left hip disorder is related to military service or any event that occurred therein.

The claims file must be made available to the examiner for review and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A rationale for any opinion expressed should be provided.  If the requested opinion cannot be made without resort to speculation, the examiner must state as such and specifically provide rationale as to why an opinion cannot be provided without resort to speculation.  

3.  The AMC/RO should arrange for the Veteran to be scheduled for a VA neurology examination to determine the nature and etiology of any currently diagnosed migraine headaches.  All indicated studies should be performed.  After examination and review of the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's current migraine headaches are related to military service or any event that occurred therein.  

The claims file must be made available to the examiner for review and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A rationale for any opinion expressed should be provided.  If the requested opinion cannot be made without resort to speculation, the examiner must state as such and specifically provide rationale as to why an opinion cannot be provided without resort to speculation.  

4.  A VA orthopedic examination should be scheduled to determine the level of severity of the Veteran's service-connected left knee.  All indicated tests, to include x-ray studies, should be accomplished.  The claims folder should be made available to the examiner for review in connection with the examination.  The examiner should indicate whether there is slight, moderate, or severe instability of the left knee.  The examiner should also clarify what other residuals are related to the Veteran's left knee patellofemoral syndrome.  

5.  A VA orthopedic examination should be scheduled to determine the level of severity of the Veteran's service-connected lumbosacral strain.  All indicated tests, to include x-ray findings, and range of motion testing should be accomplished.  The claims folder should be made available to the examiner for review in connection with the examination.  

6.  The RO must provide the Veteran with a letter satisfying the to notify and assist provisions with respect to his claim of entitlement to TDIU.

7.  The RO must provide the Veteran with a VA general examination to determine the effects of her service-connected disabilities on her ability to maintain employment consistent with her education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service- connected disabilities alone preclude her from securing and following substantially gainful employment consistent with her education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  

8.  The RO must notify the Veteran that it is her responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

9.  Following such development, the AMC/RO should review and readjudicate the claims. See 38 C.F.R. § 4.2.  If the findings and/or examination reports do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  If any such action cited above does not resolve the claims, the AMC/RO shall issue the Veteran a Supplemental Statement of the Case.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


